The record of the Justice disclosed the following:
“ Cause of action. Breach of contract. Goods sold, and delivered. Amount demanded $173.98 with interest on the same, from August 29, 1902. Issued summons to Constable Anton Sadler, December 7th, A. D. 1903, made returnable on the 12th of December 1903 at 2 p. m. with the following endorsement thereon, to wit; served personally on Jacob Thomas on the 7th day of December A. D. 1903 and this return is verified by the oath of the Constable in writing. Plaintiff, and defendant, appears according to notice, and after hearing the evidence of both parties, and carefully weighing the same, I give judgment in favor of the Plaintiff. And now to wit this 12th day of December 1903 I gave judgment in favor of the Plaintiff Mannie Mariner, and against the defendant, *572Jacob Thomas, for the sum of $173.98/100, with interest from August 29th A. D. 1902 and costs $2.75/100.
Charles C. King, J. P.”
The following exceptions were filed by the attorney for defendant below to the above record :
“ 1. That the Justice of the Peace has not rendered judgment for a sum certain.
“ 2. That the Justice of the Peace has not rendered judgment for a definite, ascertained amount.
“ 3. That the Justice of the Peace has rendered judgment tor the sum of One Hundred and Seventy-three dollars with interest thereon from a day prior to the day of entering said Judgment.”
Judgment below affirmed.